                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


ZOMTRAZE BRADFORD,                                 )
                                                   )
        Petitioner,                                )
                                                   )    NO. 3:19-cv-00024
v.                                                 )
                                                   )    JUDGE RICHARDSON
UNITED STATES OF AMERICA,                          )
                                                   )
        Respondent                                 )

                                               ORDER

        Pending before the Court is a Motion Under 28 U.S.C. ' 2255 To Vacate, Set Aside, Or

Correct Sentence (Doc. No. 1) filed by the Petitioner. The Government has filed a Response in

opposition. (Doc. No. 12). The Court has reviewed these filings and the record.

        For the reasons set forth in the accompanying Memorandum Opinion, Petitioner’s motion

(Doc. No. 1) is DENIED, and this action is DISMISSED.

        This Order shall constitute the judgment in this case pursuant to Fed. R. Civ. P. 58.

        Should Petitioner give timely notice of an appeal from this Order, such notice shall be treated

as an application for a certificate of appealability, 28 U.S.C. ' 2253(c). A district court may make a

decision as to a certificate of appealability at the time it denies a ' 2255 petition, even though the

petitioner has yet to make an effective request for such a certificate by filing a notice of appeal (or

otherwise). See Castro v. United States, 310 F.3d 900, 902 (6th Cir. 2002). “To obtain a COA under

' 2253(c), a habeas prisoner must make a substantial showing of the denial of a constitutional right,

a demonstration that, under Barefoot, includes showing that reasonable jurists could debate whether

(or for that matter, agree that) the petition should have been resolved in a different manner or that the

issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel,
529 U.S. 473, 483-84 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). In this

case, a certificate of appealability will not issue from this Court, because Petitioner has failed to

make a substantial showing of the denial of a constitutional right.

       IT IS SO ORDERED.


                                                      ______________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE
